DETAILED ACTION
The Action is responsive to Applicant’s Application filed February 8, 2022.
Please note claims 1-20 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed February 8, 2022 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed February 8, 2022 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,263,004. Although the claims at issue are not identical, they are not patentably distinct from each other because:
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
"Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviosuness-type double patenting" (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claims 1-20 of the current application are generic to the species of invention covered by claims 1- 20 of U.S. Patent No. 11,263,004. Therefore the current application is anticipated by the species of U.S. Patent No. 11,263,004.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 11-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blaser et al. (US Patent. No. 7,970,789) further in view of Ben-Shaul et al. (US Pub. No. 2013/0219286)

Regarding claim 1, Blaser teaches a computer processing system comprising:
‘a processor (Col. 12, Lines 1-5) to operate in a first computing environment and configured to perform the following:
create a generic application layer by scrubbing a new application layer within the computer processing system to remove objects associated with the new application layer and specific to the first computing environment’ as managing a layer with editing capabilities including removing registry settings and files and generalize a layer to make it operable in the face of variations (Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)
Blaser fails to explicitly teach:
‘create within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’
Ben-Shaul teaches:
‘create within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’ (¶0075)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ben-Shaul’s would have allowed Blaser’s to improve versatility among application layers (¶0010)

	
Regarding claim 2, Blaser teaches ‘wherein the objects comprise file system objects and registry objects’ (Col. 10, Lines 52-67)

Regarding claim 3, Blaser teaches ‘wherein the single composited layered image is to be delivered to an end point computer processing system operating in the first computing environment, and wherein said processor is further configured to scrub the single composited layered image by modifying the file system objects and registry objects to include file system objects and registry objects that are specific to the first computing environment.’ (Col. 10, Lines 52-67; Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)

Regarding claim 4, Blaser teaches ‘wherein the single composited layered image is to be delivered to an end point computer processing system operating in a second computing environment that is different from the first computing environment, and wherein said processor is further configured to scrub the single composited layered image by modifying the file system objects and registry objects to include file system objects and registry objects that are specific to the second computing environment.’  (Col. 10, Lines 52-67; Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)

Regarding claim 11, Blaser teaches a method for operating a processor within a computer processing system operating in a first computing environment, and comprising:
creating within the computer processing system a new application layer having file system objects and registry objects associated therewith, with a portion of the file system objects and registry objects being specific to the first computing environment’ as creating a new application layer capturing all the registry entries, and system directories (Col. 10, Lines 52-67)
‘scrubbing the new application layer to remove the file system objects and registry objects specific to the first computing environment so as to create a generic application layer’ as managing a layer with editing capabilities including removing registry settings and files and generalize a layer to make it operable in the face of variations (Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)
Blaser fails to explicitly teach:
‘creating within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’
Ben-Shaul teaches:
‘creating within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’ (¶0075)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ben-Shaul’s would have allowed Blaser’s to improve versatility among application layers (¶0010)

Regarding claim 10, Blaser teaches wherein the single composited layered image is to be delivered to an end point computer processing system operating in the first computing environment, and further comprising:
‘scrubbing the single composited layered image by modifying the file system objects and registry objects to include file system objects and registry objects that are specific to the first computing environment.’ (Col. 10, Lines 52-67; Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)

Regarding claim 11, Blaser teaches a method comprising:
‘creating a generic application layer by scrubbing a new application layer within a computer processing system operating within a first computing environment, to remove objects associated with the new application layer and specific to the first computing environment’ as managing a layer with editing capabilities including removing registry settings and files and generalize a layer to make it operable in the face of variations (Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)
Blaser fails to explicitly teach:
‘creating within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’
Ben-Shaul teaches:
‘creating within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’ (¶0075)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ben-Shaul’s would have allowed Blaser’s to improve versatility among application layers (¶0010)

Regarding claim 12, Blaser teaches ‘wherein the objects comprise file system objects and registry objects’ (Col. 10, Lines 52-67)

Regarding claim 13, Blaser teaches ‘wherein the single composited layered image is to be delivered to an end point computer processing system operating in the first computing environment, and wherein said processor is further configured to scrub the single composited layered image by modifying the file system objects and registry objects to include file system objects and registry objects that are specific to the first computing environment.’ (Col. 10, Lines 52-67; Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)

Regarding claim 14, Blaser teaches ‘wherein the single composited layered image is to be delivered to an end point computer processing system operating in a second computing environment that is different from the first computing environment, and wherein said processor is further configured to scrub the single composited layered image by modifying the file system objects and registry objects to include file system objects and registry objects that are specific to the second computing environment.’  (Col. 10, Lines 52-67; Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)

Regarding claim 20, Blaser teaches a non-transitory computer readable medium, for a computer processing system operating in a first computing environment with the non-transitory computer readable medium having a plurality of computer executable instructions for causing a processor within the computing device to perform steps comprising:
‘creating a generic application layer by scrubbing a new application layer within a computer processing system operating within a first computing environment, to remove objects associated with the new application layer and specific to the first computing environment’ as managing a layer with editing capabilities including removing registry settings and files and generalize a layer to make it operable in the face of variations (Col. 25, Line 65-Col. 24, Line 5; Col. 20, Lines 40-65)
Blaser fails to explicitly teach:
‘creating within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’
Ben-Shaul teaches:
‘creating within the computer processing system a single composited layered image by merging the generic application layer with at least one other application layer having file system objects and registry objects associated therewith’ (¶0075)
It would have been obvious to one of ordinary skill in the art at the time that the present invention was effectively filed to modify the teachings of the cited references because Ben-Shaul’s would have allowed Blaser’s to improve versatility among application layers (¶0010)

Allowable Subject Matter
Claims 5-10, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/Primary Examiner, Art Unit 2166